Citation Nr: 0916141	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-28 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hiatal hernia/gastroesophageal reflux disease 
(GERD) and peptic ulcer disease prior to May 15, 2008, and 
evaluation in excess of 30 percent for the disability 
thereafter.

3.  Entitlement to a compensable initial evaluation for a 
right leg scar from coronary bypass graft surgery.

4.  Entitlement to a compensable initial evaluation for a 
chest scar from coronary bypass surgery (previously 
characterized as scar from angioplasty) prior to May 12, 
2008, and evaluation in excess of 10 percent for the 
disability thereafter.

5.  Entitlement to a compensable initial evaluation for 
residuals of a fracture of the index finger of the left hand.

6.  Entitlement to a compensable initial evaluation for 
residuals of a fracture of the little finger of the left 
hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to 
July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that inter alia assigned initial ratings 
of 10 percent for coronary artery disease and for hiatal 
hernia/GERD, and assigned noncompensable initial ratings for 
a right leg scar, angioplasty scar, and residuals of 
fractures of the left index finger and little finger.  All 
ratings were effective from August 1, 2004.

Jurisdiction over the case was subsequently transferred to 
the RO in Phoenix, Arizona.  In November 2008 the Phoenix RO 
issued a rating decision increasing the evaluation for hiatal 
hernia/GERD to 30 percent effective from May 15, 2008, and 
increasing the evaluation for right leg scar to 10 percent 
effective from May 12, 2008.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in February 2009.  A transcript 
of that hearing is associated with the record.

As noted below, the rating decision on appeal granted service 
connection for a chest scar, which the RO mischaracterized as 
residual to angioplasty (an angioplasty scar would be in the 
groin, not the chest).  In his testimony before the Board, 
the Veteran introduced a complaint for the first time 
regarding his groin scar.  The issue of entitlement to 
service connection for a scar in the groin as residual to 
angioplasty is referred to the RO for appropriate action, and 
the Board has characterized the chest scar as due to coronary 
bypass surgery for clarity.  During the same hearing the 
Veteran also stated an informal claim for service connection 
for hearing loss, and that issue is also referred to the RO. 
 

FINDINGS OF FACT

1.  Throughout the initial evaluation period, the Veteran's 
CAD has been manifested by a workload of 8 METs or greater 
resulting in dyspnea, fatigue, angina, dizziness, or syncope.

2.  Prior to May 15, 2008, the Veteran's hiatal hernia/GERD 
and peptic ulcer disease has been manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, not productive of considerable impairment of health.  

3.  From May 15, 2008, the Veteran's hiatal hernia/GERD and 
peptic ulcer disease have not been manifested by symptom 
combinations productive of more than considerable impairment 
of health.

4.  From August 1, 2004, the Veteran's right leg scar from 
CABG has been manifested by a stable, non painful, 
superficial scar less than six square inches (39 sq. cm.) in 
size.

5.  Throughout the initial evaluation period, the Veteran's 
chest scar from coronary bypass surgery scar has been stable, 
superficial, and less than six square inches (39 sq. cm.) in 
size, but it has been painful

7.  Throughout the initial evaluation period, the Veteran's 
residuals of a fracture of the left index finger have been 
manifested by limitation of motion with a gap of less than 
one inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, no limitation on extension.

8.  The residuals of a fracture of the left little finger are 
manifested by ankylosis of the distal interphalangeal joint 
and limitation of motion of the metacarpal phalangeal joint.

9.  The overall level of impairment from the index and little 
finger disabilities is better represented by limitation of 
motion than favorable ankylosis.

10.  The Veteran has objectively demonstrated tenderness of 
the proximal interphalangeal joint of the left little finger 
that is analogous to a painful scar.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for coronary artery disease are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104 Diagnostic Code 
7005 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for hiatal hernia/ GERD and peptic ulcer disease 
prior to May 15, 2008, and evaluation in excess of 30 percent 
thereafter are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.114 Diagnostic Codes 7305, 7346 (2008). 

3.  The criteria for a compensable initial evaluation for 
right leg scar from coronary bypass graft surgery are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 
4.118 Diagnostic Codes 7802-7805 (2008). 

4.  The chest scar from coronary bypass surgery warrants a 
rating of 10 percent, but not higher, throughout the initial 
evaluation period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118 Diagnostic Code 7802-7805 (2008).
 
5.  The criteria for a compensable initial evaluation for 
residuals of a fracture of the index finger of the left hand 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5219, 5223, 
5229 (2008).

6.  The residuals of a fracture of the little finger of the 
left hand warrant a 10 percent rating, but not higher, 
throughout the initial rating period. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5219, 5223, 5227, 5230; § 4.118, Diagnostic Code 7804 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the 
required notice, including notice respect to the effective-
date element of the claim, in a letter sent in March 2006.  
Although this letter was sent after the initial adjudication 
of the claims, , the Board finds that the Veteran has not 
been prejudiced as a result of this timing error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in January 2009.  There is 
no indication in the record or reason to believe that any 
ultimate decision of the originating agency on the merits of 
any of the claims would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claims herein decided.  
In this regard, the Board notes that service treatment 
records (STR) and VA and non-VA outpatient records were 
obtained, and the Veteran was afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate any of the claims, and the Board is also unaware 
of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.

Coronary Artery Disease (CAD)

The Veteran's CAD is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7005. Diagnostic Code 7005 provides that a 10 
percent evaluation is warranted where a workload of greater 
than 7 METs, but not greater than 10 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope; or if 
continuous medication is required.  A 30 percent evaluation 
is warranted where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or if there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted for more than one episode of acute congestive heart 
failure in the past year; or if workload greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or for left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation is warranted for chronic congestive 
heart failure; or, with workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or for left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used. 38 C.F.R. § 4.104, Note (2).
        
The Veteran had a VA-contracted medical examination in 
February 2004 during which he reported intermittent shortness 
of breath and fatigue, occurring as often as once per month 
and lasting 3 minutes.  The Veteran had 4 such attacks during 
the previous year.  During these flare-ups the Veteran had to 
stop all activities and rest; the condition resulted in 60 
times lost from work per year.  The Veteran denied congestive 
heart failure but endorsed taking continuous medication to 
control proper blood pressure and cardiac flow.  Examination 
of the heart was grossly normal.  Chest X-ray showed no 
evidence of acute cardiopulmonary abnormalities.  Stress test 
was contraindicated because the Veteran could not tolerate 
fatigue and joint pains.  Electrocardiogram (EKG) showed 
brachycardia (53 beats per minute) and echocardiogram (ECHO) 
was abnormal for prior ejection fraction of 40 percent, 
according to the contract examiner.  However, an April 2002 
echocardiographic report reflects an ejection fraction of 57 
percent, and the February 2004 echocardiographic report 
prepared in connection with the contract examination reflects 
that the ejection fraction was actually 55 percent.  The 
examiner noted current subjective factors of easy fatigue and 
current objective factors of status post coronary artery 
bypass surgery.  The examiner stated the effect of the 
condition on the Veteran's occupation and daily activity was 
minor.  In an addendum, the examiner reported the Veteran had 
placed in the New York Heart Association (NYHA) Class 1 with 
8 METs.

The Veteran's Notice of Disagreement (NOD) in October 2004 
asserted his factors were good only because he was using 
blood thinners.  His substantive appeal in August 2005 
asserted he was experiencing mood swings due to his arterial 
disorder, along with decrease in physical stamina and 
increase in dizziness and disorientation, causing him to take 
more breaks.

The Veteran had a VA cardiac examination in May 2008 in which 
he reported progressively worsening symptoms since onset of 
CAD in 2001.  He currently took a number of medications, 
without side effects.  The Veteran reported constant fatigue, 
angina monthly or more, dizziness weekly and no dyspnea.  
Cardiac examination was grossly normal.  EKG was abnormal, 
with workload at 8.70 METs causing dyspnea and fatigue.  The 
examiner diagnosed CAD and stated the condition caused no 
significant effect on the Veteran's employment, moderate 
effect on chores, mild effect on shopping, and no effect on 
the other activities of daily living (exercise, sports, 
recreation, traveling, feeding, bathing, dressing, toileting 
or grooming).

The Veteran testified before the Board in February 2009 that 
he sometimes gets up extremely fatigued.  He constantly took 
medication, including blood thinners.  The Veteran carried 
nitroglycerine in case of chest pain, which typically 
happened on a weekly basis.  The Veteran was not able to walk 
more than 10 or 15 minutes before having to sit down to rest.  

On review, the medical evidence above supports the currently 
assigned rating of 10 percent. The Veteran had a workload of 
8 METs in February 2004 and 8.7 METs in June 2008 prior to 
onset of fatigue and dyspnea, squarely within the criteria 
for the current 10 percent rating.  A higher evaluation, to 
30 percent, is not warranted in this case since there is no 
evidence of cardiac hypertrophy or dilation on EKG, ECHO, or 
X-ray, and no evidence that workload of 7 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope.  
Although the February 2004 contract examiner stated that the 
ECHO was abnormal for prior ejection fraction of 40 percent, 
February 2004 ECHO indicates that the Veteran's ejection 
fraction was 55 percent. 

In addition to the medical evidence above, the Board has 
carefully considered the lay evidence offered by the Veteran, 
including his correspondence and his testimony before the 
Board.  The Veteran reported using continuous medications, 
but that is specifically envisioned in the criteria for the 
10 percent rating.  He also reported fatigue, but fatigue is 
not a criterion for rating; further, the Veteran has not 
argued, and the evidence does not show, that his fatigue has 
more than a mild-to-moderate impact on his occupational and 
daily activities.  

Accordingly, the Board concludes that a higher initial rating 
is not warranted.  Consideration has been given to assigning 
a staged rating; however, at no time during the period in 
question has the disability warranted a higher rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Hiatal Hernia/GERD and Peptic Ulcer Disease

Under 38 C.F.R. § 4.114, gastric ulcers (Diagnostic Code 
7304) and duodenal ulcers (Diagnostic Code 7305) have the 
same rating criteria, as follows.  A rating of 10 percent 
rating is warranted for symptomatology that is mild with 
recurring symptoms once or twice yearly.  A 20 percent rating 
is warranted for symptoms that are moderate, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  A 40 percent rating is warranted for 
symptoms that are moderately severe, i.e. less than severe 
but with impairment of health manifested by anemia and with 
weight loss; or for recurrent incapacitating episodes 
averaging 10 days or more in duration at least four times per 
year.  A rating of 60 percent is warranted for severe 
symptoms with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melana, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.

Hiatal hernias are rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  Under this code, a 60 percent rating is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity. 

Ratings under diagnostic codes 7301 to 7329, inclusive, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The Veteran had a VA-contracted medical examination in 
February 2004 during which he reported symptoms of constant 
heartburn and stomach pain located in the middle abdomen 
area.  He reported ulcer medication provided only 
intermittent relief.  There was no effect on his body weight, 
functional impairment or time lost from work; the Veteran 
denied a history of vomiting blood or tarry stools.   
Examination of the abdomen did not show tenderness.  Upper 
gastrointestinal (GI) series was abnormal in that it showed 
findings of hiatal hernia with GERD.  The examiner noted 
current subjective factors of recurrent mid-stomach 
discomfort.  The examiner diagnosed peptic ulcer disease 
(PUD) with duodenal and pyloric channel ulcers, not causing 
malnutrition or significant anemia.

The Veteran's NOD in October 2004 asserts the GERD would 
"act up a lot" and forced the Veteran to watch his diet to 
avoid being constantly sick; he reported a lot of pain in the 
middle of the chest, with burping and flatulence.  His 
substantive appeal in August 2005 asserts the disability 
continued to be active and painful on a daily basis to the 
point of causing him to vomit several times per week; this 
was most prevalent at night and resulted in sleep deprivation 
due to constant heartburn and vomiting.

The Veteran had a VA examination in May 2008 in which he 
reported nausea several times per day caused by certain 
foods; he also reported weekly onset of esophageal distress 
accompanied by mild substernal pain.  He treated the symptoms 
with oral medication, without reported side effects.  He 
denied a history of vomiting, dysphagia, heartburn or 
pyrosis, regurgitation, hematemesis or melena, or esophageal 
dilation.  There were no sign of anemia and no weight change.  
The examiner stated that residuals of PUD had no significant 
effect on the Veteran's occupation or daily activities.  The 
Veteran's GERD had no significant effect on the Veteran's 
occupation but had mild effect on chores, shopping, 
recreation and traveling.  There was no effect on the other 
daily activities (exercise, sports, feeding, bathing, 
dressing, toileting or grooming).

The Veteran testified before the Board in February 2009 that 
since discharge from service he has had varying symptoms of 
pain, acid reflux and abnormal stools depending on what he 
ate.  He continues to have symptoms despite taking medication 
daily.  
      
Based on the medical and lay evidence above, the Board finds 
that the Veteran does not warrant a higher rating under 
Diagnostic Code 7304/7305 (gastric/duodenal ulcers) or 
Diagnostic Code 7346 (hiatal hernia) supports increased 
rating.  A rating of 20 percent under Diagnostic Codes 
7304/7305 requires moderate symptoms, but the medical 
evidence of record consistently characterized the Veteran's 
PUD as mild.  In regard to hiatal hernia (Diagnostic Code 
7346), the Veteran reported continuous heartburn and 
occasional vomiting, and in May 2008 he reported mild 
substernal pain, but evaluation of 30 percent requires 
symptoms resulting in "considerable impairment of health" 
which is not shown in the record (the Board particularly 
notes that the examiner in May 2008 noted the disability had 
no significant effect on the Veteran's occupation, mild 
effect on chores, shopping, recreation and traveling, and no 
effect on exercise, sports, feeding, bathing, dressing, 
toileting or grooming).  

Although the RO assigned a rating of 30 percent effective 
from May 2008, it does not appear on review that the criteria 
for rating in excess of 10 percent were met at any time.  The 
criteria for a rating in excess of 30 percent after May 2008 
are clearly not met under any applicable diagnostic code 
since the evidence specifically disproves "moderately 
severe" symptoms as required for a 40 percent rating  under 
Diagnostic Codes 7304/7305 (impairment of health manifested 
by anemia and with weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times per year) and disproves "severe impairment of 
health" as required for a 60 percent rating under Diagnostic 
Code 7346 (symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health).

In this case, the evidence shows that the predominant 
disability is GERD.  The combined impairment from the 
service-connected digestive disorders does not warrant 
elevation to the next higher level.  In this regard, the 
Board again notes the VA examiner's opinion that the 
disability had no significant effect on the Veteran's 
occupation, mild effect on chores, shopping, recreation and 
traveling, and no effect on exercise, sports, feeding, 
bathing, dressing, toileting or grooming.  The overall 
impairment is not consistent with considerable impairment of 
health prior to May 15, 2008, or severe impairment of health 
on or after that date.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart, 21 Vet. App. 
505; Fenderson, 12 Vet. App. 119.

Based on the evidence above the Board finds the criteria for 
an initial rating higher than 10 percent for hiatal 
hernia/GERD were not met prior to May 15, 2008, and the 
criteria for a rating higher than 30 percent were not met 
after that date.  Accordingly, the claim must be denied. 

Right Leg Scar and Chest Scar 

The rating decision on appeal granted service connection for 
a right leg scar from coronary artery bypass graft (CABG).  
The rating decision also granted service connection for a 
chest scar, which the RO characterized as from angioplasty.  
The Board notes at this point that an angioplasty scar would 
be in the groin, and the Veteran addressed a groin scar for 
the first time in his testimony before the Board in February 
2009.  The Board has accordingly characterized the chest scar 
on appeal as residual to coronary bypass surgery, for the 
sake of accuracy.  To the extent the Veteran's testimony 
constitutes a claim for service connection for a groin scar 
residual to angioplasty, which has not yet been service-
connected by the RO, the Board has referred that issue to the 
RO for initial adjudication.

Scars are rated under the criteria of 38 C.F.R. § 4.118.  
Scars other than the head, face and neck are rated depending 
on whether they are deep versus superficial, stable versus 
unstable, painful, and/or cause limitation of function of the 
affected part.

A "superficial scar" is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(2).  An "unstable scar" is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  

Under the criteria of Diagnostic Code 7802 (scars other than 
the head, face or neck that are not superficial and do not 
cause limited motion), a rating of 10 percent is warranted 
for scars in area or areas exceeding six square inches (39 
sq. cm.).  A rating of 20 percent is warranted for scars in 
area or areas exceeding 12 square inches (77 sq. cm.).  A 
rating of 30 percent is warranted for scars in area or areas 
exceeding 72 square inches (465 sq. cm.).  A rating of 40 
percent is warranted for scars in area or areas exceeding 144 
square inches (929 sq. cm.).

Under the criteria of Diagnostic Code 7804 (scars, 
superficial, painful on examination) a rating of 10 percent 
is assigned for a painful scar, regardless of size.

Alternatively, under the criteria of Diagnostic Code 7805 
(scars, other) a scar may be rated based on limitation of 
function of the affected part.

The Veteran had a VA-contracted medical examination in 
February 2004 during which the examiner noted an elevated 
scar on the anterior chest wall measuring about 20 cm. x 1 
cm. (20 sq. cm.) with disfigurement, adherence, Keloid 
formation of more than six square inches, hyperpigmentation 
of more than six square inches, and abnormal texture of more 
than six square inches; there was no tenderness, ulceration, 
instability, tissue loss, hypopigmentation or limitation of 
motion.  

During the same examination the examiner noted a scar on the 
right leg on the medial side of the knee measuring about 1 
cm. x 3 cm. (3 sq. cm.) with disfigurement, adherence, 
hyperpigmentation of less than six square inches, and 
abnormal texture of less than six square inches.  There was 
no tenderness, ulceration, instability, tissue loss, Keloid 
formation, hypopigmentation or limitation of motion.  The 
examiner did not state whether the scar was residual of CABG 
(a CABG scar would typically be a long, thin scar over the 
saphinous vein, not a scar on the knee), but there is no 
reference to any other right leg scar in the report.  The 
examiner noted in regard to "angioplasty" scar that the 
Veteran reported a pulling sensation and that a scar had been 
noted on examination.

The Veteran's NOD in October 2004 asserts the chest scar hurt 
too badly to be touched.  He also asserted the right leg scar 
was puffy, constantly painful, and would cause the leg to 
lock with prolonged standing.

The Veteran had a VA skin examination in May 2008 in which he 
denied breakdown or pain associated with the scars.  The 
examiner observed the chest scar to be 1.5 x 22.0 cm. in size 
(33 sq. cm.) and tender, with abnormal texture but flat and 
pink without tissue loss, induration or inflexibility.  There 
was no adherence to underlying tissue, limitation of motion 
or function, underlying soft tissue damage, or skin 
ulceration or breakdown over the scar.

At the same VA examination in May 2008 the examiner observed 
the right leg scar to be 1.4 x 3.7 cm. in size (5.18 sq. 
cm.).  The scar was flat and pink with normal texture, no 
tissue loss, induration or inflexibility.  The scar was not 
tender to palpation and there was no adherence to underlying 
tissue, limitation of motion or function, underlying soft 
tissue damage, or skin ulceration or breakdown over the scar.
 
The Veteran testified before the Board in February 2009 that 
his right leg scar is painful every day, and had been so ever 
since the angioplasty.  He testified that his angioplasty 
scar, in the groin, is painful; he did not discuss his chest 
scar.

On review of the evidence, the Board notes that neither scar 
exceeds six square inches (39 sq. cm.); accordingly, neither 
scar is compensable under Diagnostic Code 7802.  Although the 
Veteran has claimed that the leg scar is painful, the scar 
must be found to be painful on examination to warrant a 
compensable rating under Diagnostic Code 7804.  Both of the 
examinations performed in connection with this claim showed 
that the scar was not tender.  There is no examination 
finding of pain of the scar.  Therefore, it does not warrant 
a compensable rating under Diagnostic Code 7804.

The May 2008 examination confirmed that the chest scar is 
tender.  The Board has no reason to believe that it became 
tender after the effective date of service connection for 
this disability.  Therefore, the Board concludes that a 10 
percent rating for this scar is also warranted during the 
initial rating period prior to May 15, 2008.  A rating higher 
than 10 percent is not available under Diagnostic Code 7804.  

Diagnostic Code 7801 (scars other than the head, face or neck 
that are deep or that cause limited motion) is not for 
application because both scars are superficial and neither 
causes limitation of motion.  Diagnostic Code 7803 (scars, 
superficial, unstable) is not for application because both 
scars are stable. The Veteran has not argued, and the 
evidence does not show, that either scar causes functional 
impairment of the leg or the chest to warrant rating under 
Diagnostic Code 7805.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See 
Fenderson, 12 Vet. App. 119.

Residuals of Fractures of the Index Finger and Little Finger, 
Left Hand

Injuries to the second (index) finger with limitation of 
motion are rated under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5229.  Under that diagnostic code, a rating 
of 10 percent is warranted for a gap of one inch (2.5 cm.) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible; 
or with extension limited by more than 30 degrees.  Lesser 
limitation is not compensable, and there is no provision for 
a rating higher than 10 percent.

Injuries to the fifth (little) finger with limitation of 
motion are rated under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5230; ankylosis of the little finger is rated 
under the criteria of Diagnostic Code 5227.  Under those 
diagnostic codes, limitation of motion to any degree is not 
compensable, and neither favorable nor unfavorable ankylosis 
is compensable.

The rating criteria above are applicable to both the major 
(dominant) and minor (non-dominant) hand, although the Board 
notes for the record that the Veteran is right-handed. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Favorable ankylosis of the index and little fingers of the 
major or minor hand warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5223.  Unfavorable ankylosis of the 
index and little fingers of the major hand warrants a 30 
percent evaluation, and unfavorable ankylosis of the index 
and little fingers of the minor hand warrants a 20 percent 
rating.  

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall level of disability, assigning the higher level 
of evaluation when the level of disability is equally 
balanced between one level and the next higher level.  
38 C.F.R. § 4.71a, Note (2).

The Veteran had a VA-contracted medical examination in 
February 2004 during which he complained of constant 
stiffness of the fingers, treated by ibuprofen.  The Veteran 
denied functional impairment and denied having lost time from 
work due to the disorder.  During the examination the Veteran 
was able to tie shoelaces, fasten buttons, and pick up and 
tear a piece of paper, all without difficulty.  The 
fingertips of the left hand were able to approximate the 
proximal transverse crease of the palm.  Left hand strength 
was within normal limits.  Ranges of motion of the left index 
and little fingers were distal interphalangeal (DIP) flexion 
to 90 degrees, proximal interphalangeal (PIP) flexion to 100 
degrees, and metacarpal phalangeal (MP) flexion to 90 
degrees, all of which are normal.  X-ray of the left hand was 
within normal limits.  The examiner noted current subjective 
factors of recurrent stiffness and current objective factors 
of normal X-rays.

The Veteran's NOD in October 2004 asserts the tip of his left 
little finger was frozen in place after three surgeries; he 
was unable to make a fist even if he tried to manipulate the 
joint into bending.  His substantive appeal in August 2005 
asserts the left index finger was pinned at the knuckle, 
causing a 20 percent loss of motion and inability to grip 
with that finger; he also reported numbness in the finger and 
disintegration of the nail. 

The Veteran had a VA examination of the hand in May 2008 
during which he reported two previous surgeries on the index 
finger.  He stated the finger would be sore depending on the 
weather, on average intensity of 3/10.  He reported no flare-
ups, occasional swelling, and no effect on his work or daily 
activities.  Examination showed a well-healed scar and no 
swelling or tenderness to palpation.  Range of motion of the 
index finger was MCP extension 10 and flexion 35/45; PIP 
extension 0 and flexion 95; DIP extension -5 and flexion 
60/70, with no complaint of pain.  The examiner noted 
function impairment as "slight plus" and no weakness, 
fatigability or incoordination.

During the same VA examination in May 2008 the Veteran 
reported three previous surgeries on the little finger.  He 
complained of experiencing pain three days per week of 3/10 
severity, with flare-ups twice weekly for no apparent cause.  
He denied swelling and denied any effect on his work or daily 
activities.  The examinations showed a well-healed scar; the 
PIP joint was tender to palpation but there was no swelling.  
Range of motion of the little finger was MCP flexion to 0 and 
flexion to 65/80; PIP extension to 0 and flexion to 90; DIP 
extension to 0 and flexion to 0, with no complaint of pain.  
X-ray of the finger showed fusion of the DIP joint.  The 
examiner noted functional impairment as "close to moderate" 
and no weakness, fatigability or incoordination.

The Veteran testified before the Board in February 2009 that 
his index finger disability prevents him from making a fist 
and makes it difficult to grasp items; the index finger 
causes pain on a daily basis.  In regard to the little 
finger, the Veteran testified that the first joint had been 
removed; the remaining joint would sometimes try to lock.

On review of the evidence above, the Board finds the criteria 
for compensable evaluations for the index finger and little 
finger disabilities are not met.  The Veteran does not have 
compensable limitation of motion of the index finger under 
Diagnostic Code 5229, in that he does not have a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm and no apparently limitation on 
extension.  Limitation of motion of the little finger to any 
degree is not compensable under Diagnostic Code 5230.  
Although the Veteran subjectively complained of pain and 
stiffness in both fingers, and demonstrated tenderness to 
palpation of the PIP joint of the little finger during 
examination in May 2008, there is no objective evidence on 
examination of additional limitation of function of either 
finger due to pain, weakness, fatigability or incoordination.

The Veteran complained that the tip of his little finger was 
frozen in place, and examination confirms the DIP joint is 
fixed.  However, the finger as a whole was not ankylosed.  To 
the degree that DIP fusion may be considered toward 
evaluating the disability, the Board notes that under 
Diagnostic Code 5227 even unfavorable ankylosis of the entire 
little finger is noncompensable.

The Board notes that only the DIP joint in the little finger 
is ankylosed.  The ranges of motion of the other joints in 
the little finger were found to be normal on the examination 
in February 2004 and normal or slightly limited on the VA 
examination in May 2008.  In addition, none of the evidence 
shows that the Veteran has been found to have ankylosis of 
any of the joints of the index finger.  Therefore, the 
evaluation level that best represents the overall level of 
disability is limitation of motion.  Therefore, the finger 
disabilities do not warrant a compensable rating under 
Diagnostic Code 5219 or 5223.

Amputation of the little finger at the PIP joint would be 
compensable at 10 percent under Diagnostic Code 5156.  
However, the Veteran's PIP joint has function, and his 
disability is not shown to approximate amputation.

The Board notes that the PIP joint of the little finger was 
found to be tender on the May 2008 VA examination.  
Therefore, the Board has determined that the disability 
should be rated by analogy to a tender scar under Diagnostic 
Code 7804.  Accordingly, the Board concludes that a 10 
percent rating is warranted for the disability.  The Board is 
satisfied that the tenderness has existed throughout the 
initial rating period, so the 10 percent rating is warranted 
from the effective date of service connection.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See 
Fenderson, 12 Vet. App. 119.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting these claims, but has found none.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for any of the 
disabilities and that the objectively demonstrated 
manifestations of the disabilities are contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the right leg scar would 
be to a compensable degree or that the average industrial 
impairment from the other disabilities would be in excess of 
that contemplated by the assigned evaluations, to include the 
evaluations granted herein.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for coronary artery disease is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hiatal hernia/gastroesophageal reflux disease and peptic 
ulcer disease prior to May 15, 2008, and evaluation in excess 
of 30 percent for the disability thereafter is denied.

Entitlement to a compensable initial evaluation for right leg 
scar from coronary bypass graft surgery is denied.

The Board having determined that the scar from coronary 
bypass surgery warrants a 10 percent evaluation, but not 
higher, throughout the initial evaluation period, the benefit 
sought on appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to a compensable initial evaluation for residuals 
of a fracture of the index finger of the left hand is denied.

Entitlement to a 10 percent evaluation, but not higher, for 
residuals of a fracture of the little finger of the left hand 
is granted throughout the initial evaluation period, subject 
to the criteria applicable to the payment of monetary 
benefits..



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


